         Case 19-33978 Document 2 Filed in TXSB on 07/18/19 Page 1 of 8




             IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
 In re:                           §
                                  §
 VIVALDI MUSIC ACADEMY, LLC       §            Case No. 19-33978-H3
                                  §
              Debtor.             §                 Chapter 11

      DEBTOR’S EMERGENCY MOTION FOR (I) INTERIM USE OF CASH
   COLLATERAL PURSUANT TO 11 U.S.C. § 363(c) (II) GRANTING ADEQUATE
 PROTECTION FOR THE USE OF CASH COLLATERAL AND (III) SCHEDULING A
         FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001
                  AS TO USE OF CASH COLLATERAL

THE DEBTOR HAS REQUESTED EMERGENCY CONSIDERATION OF THIS
MOTION. ACCORDINGLY, THE COURT MAY ACT EXPEDITIOUSLY ON THE
MATTER. IF THE COURT SETS THIS MOTION FOR AN EMERGENCY HEARING,
ATTENDANCE AT THIS HEARING IS NECESSARY TO PRESERVE YOUR RIGHTS.

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THIS MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN TWENTY-ONE
(21) DAYS FROM THE DATE THAT THIS MOTION WAS SERVED ON YOU. YOUR
RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED; IF YOU
DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

EMERGENCY RELIEF HAS BEEN REQUESTED AND IF THE COURT CONSIDERS
THIS MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN
TWENTY-ONE (21) DAYS TO ANSWER. IF YOU OBJECT TO THE REQUESTED
RELIEF, OR IF YOU BELIEVE THAT EMERGENCY CONSIDERATION IS NOT
WARRANTED, YOU SHOULD FILE AN IMMEDIATE RESPONSE.

To the Honorable Eduardo V. Rodriguez:

       Vivaldi Music Academy, LLC (hereinafter "VMA”), Debtor and Debtor-in-Possession, by

and through its undersigned proposed counsel, hereby files this emergency motion (the "Motion"),

Emergency Motion to Use Cash Collateral
Vivaldi Music Academy, LLC 19-33978-H3                                                 1|P age
             Case 19-33978 Document 2 Filed in TXSB on 07/18/19 Page 2 of 8



for interim and final orders (i) authorizing the use of cash collateral of existing and purported

Secured Lenders pursuant to 11 U.S.C. § 363(c), (ii) granting adequate protection for the use of

cash collateral, and (iii) scheduling a final hearing pursuant to Bankruptcy Rule 4001 as to the use

of cash collateral. In support thereof, the VMA would show as follows:


                                           SECTION I
                                     JURISDICTION & VENUE

        1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. Section 157 and

Section 1334. This Motion is a core proceeding pursuant to 28 U.S.C. Section 157(b). Venue is

proper pursuant to 28 U.S.C. Section 1408 and 1409.

                                        SECTION II
                                  STATEMENT OF THE CASE

        2.       VMA filed a voluntary petition for relief on July 18, 2019 under Chapter 11 of Title

11, United States Code 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”). The Debtor’s case is

pending before the United States Bankruptcy Court for the Southern District of Texas, Houston

Division.

        3.       Pursuant to Bankruptcy Code 1107(a) and 1108, the Debtor is operating and

managing its property as Debtor-in-Possession. No trustees or examiners have been appointed in

this case.

        History and Background of Vivaldi Music Academy, LLC

        4.       VMA is a Texas limited liability company incorporated on June 25, 2012. VMA is

a manager managed limited liability company whose manager is Zeljko Pavlovic (“Pavlovic”),

who has managed VMA since its inception and is also the sole member. VMA provides private

music lessons in stringed instruments and private voice lessons in the Memorial and West



Emergency Motion to Use Cash Collateral
Vivaldi Music Academy, LLC 19-33978-H3                                                     2|P age
               Case 19-33978 Document 2 Filed in TXSB on 07/18/19 Page 3 of 8



University areas in Houston, Texas and operates three locations. VMA employs roughly 44 faculty

members.


          5.       VMA’s financial difficulties were initially caused by Hurricane Harvey as two of

its locations were severely damaged by the storm and it was forced to enter into short term, high

interest financing order to repair those locations. While VMA has increased cash flow, VMA has

been burdened by these high interest merchant loans causing VMA to default on certain financial

obligations within the last year. And as a result of the default, VMA had some of its financial

accounts frozen and seized from several of its lenders. VMA filed this bankruptcy case under an

emergency basis in order to stay further seizure and to reorganize its liabilities owed to its lenders.

VMA is currently in the process of completing its schedules and disclosures but it estimates its

assets to be around $340,000.00.            The following table represents VMA’s known lenders

(hereinafter the “Secured Lenders”) asserting liens on VMA’s property:


           Secured Lender                           Claim1                             Collateral
    Marlin Business Bank               Unknown                              Grand Piano
    Filing No. 17-0038832860
    CHTD Company                       Unknown                              All after acquired property
    Filing No. 18-001472851
    Regions Bank                       Unknown                              Inventory, accounts, & equipment
    Filing Nos. 18-0014418128 & 18-
    0035954035, & 16-0032929385
    Corporation Service Company        Unknown                              Unknown
    Filing No. 19-0003140543
    Corporation Service Company        Unknown                              Desk and Piano
    Filing No. 15-0001096454
    American Express                   Unknown                              Now and after acquired property
    Filing No. 16-0009719730
    CT Corporation Systems             Unknown                              Unknown
    Filing No. 16-0015459334
    CT Corporation Systems             Unknown                              Now and after acquired property
    Filing No. 16-0019200665




1
 VMA is still in the process of determining the amounts owed to the Secured Lenders.
Emergency Motion to Use Cash Collateral
Vivaldi Music Academy, LLC 19-33978-H3                                                                    3|P age
            Case 19-33978 Document 2 Filed in TXSB on 07/18/19 Page 4 of 8



                                         SECTION III
                                      RELIEF REQUESTED

       6.       Pursuant to Bankruptcy Rule 4001(b), VMA seeks authority to use Cash Collateral

(as defined below) of its Secured Lenders. VMA seeks to use cash collateral as working capital

in the operation of its business for the purposes specified in, and at least for the period defined in,

the attached budget. As adequate protection for the diminution in value of cash collateral, the

VMA will (i) provide monthly adequate protection payments, (ii) maintain the value of its business

as a going-concern, (iii) provide replacement liens upon now owned and after-acquired cash to the

extent any diminution in value of cash collateral, and (iv) provide superpriority administrative

claims to the extent any diminution of value of cash collateral.

       7.       As a result of the prepetition secured financing described above, certain cash in the

VMA's possession or in which the VMA has an interest in on and after the Filing Date constitutes

asserted cash collateral ("Cash Collateral”) in which VMA's Secured Lenders may assert an

interest within the meaning of § 363(a) of the United States Bankruptcy Code.

       8.        By this Motion, pursuant to § 105, 361, and 363 and Bankruptcy Rules 2002, 4001,

and 9014, VMA requests that the Court enter an order (i) approving VMA's use of Cash Collateral,

(ii) providing adequate protection for, and to the extent of, any diminution in value of the Cash

Collateral, and (iii) scheduling a final hearing ("Final Hearing") for this Court to consider entry of

a final order ("Final Order") authorizing and approving the relief requested in this Motion.

                                             SECTION IV
                                          BASIS FOR RELIEF

       9.       Pursuant to 11 U.S.C. § 363(c)(2), a VMA may use cash collateral if each entity

that has an interest in the cash collateral consents or if the Court, after notice and hearing,

authorizes the use of cash collateral. Pursuant to 11 U.S.C. § 363(c)(3), the Court must condition


Emergency Motion to Use Cash Collateral
Vivaldi Music Academy, LLC 19-33978-H3                                                       4|P age
          Case 19-33978 Document 2 Filed in TXSB on 07/18/19 Page 5 of 8



VMA's use of cash collateral as is necessary to provide adequate protection of the interest in the

cash collateral claimed by a party.

        10.     Bankruptcy Rule 4001(b) and (d) provide the procedure for consideration of

motions to use cash collateral and expedited consideration of such motions for cases where

immediate interim relief may be crucial to a successful reorganization.

        11.     VMA bears the burden of proof on the issue of adequate protection, and the party

claiming an interest in the cash collateral bears the burden of proof on the issue of validity, priority,

or extent of the lien.

        A.     VMA's inability to use Cash Collateral will result in Immediate and
        Irreparable Harm

        12.     As of the Filing Date, VMA did not have sufficient unencumbered cash to fund its

ongoing business operations. Therefore, VMA has an urgent need for the immediate use of Cash

Collateral pending a final hearing on this Motion.

        13.     Without authority to use Cash Collateral, VMA will be unable to function as a going

concern and will not be able to proceed to consideration of a plan of reorganization. Accordingly,

authority to use Cash Collateral is necessary to avoid the demise of the VMA's business, and will

be in the best interests of the VMA, its estate, and its creditors.

        B.      Proposed Adequate Protection for Secured Lenders is Sufficient

        14.     Through this Motion, VMA intends to provide adequate protection, to the extent of

the aggregate diminution in value of Cash Collateral from and after the Filing Date, to its Secured

Creditors for the use of Cash Collateral by:

                a.       providing monthly adequate protection payments and the existing equity
                         cushion in the asserts which secure VMA's indebtedness to its Secured
                         Lenders;



Emergency Motion to Use Cash Collateral
Vivaldi Music Academy, LLC 19-33978-H3                                                         5|P age
         Case 19-33978 Document 2 Filed in TXSB on 07/18/19 Page 6 of 8



               b.      maintaining the going concern value of its Secured Lenders' collateral by
                       using the Cash Collateral to continue to operate the business and administer
                       the case;

               c.      provide to the Secured Lenders a post-petition replacement lien pursuant to
                       11 U.S.C. § 361(2) in the account receivables of the VMA, including cash
                       generated or received by the VMA subsequent to the Filing Date, but only
                       to the extent that the Secured Lenders had valid, perfected prepetition liens
                       and security interests in such collateral as of the Filing Date. The priority
                       of any postpetition replacement granted to the Secured Lenders shall be the
                       same as existed of the Filing Date; and

               d.      providing to the Secured Lenders a superpriority claim pursuant to 11
                       U.S.C. § 507(b) over all administrative expense claims and unsecured
                       claims, of any kind or nature whatsoever, whether in existence on or arising
                       after the Filing Date.

       15.     Additionally, through this Motion, VMA intends to provide further adequate

protection, to the extent of any diminution in value, to the Secured Lenders for the use of Cash

Collateral by providing to the Secured Lenders postpetition replacement liens pursuant to 11

U.S.C. § 361(2) in account receivables, including cash generated or received by the VMA

subsequent to the Filing Date, but only to the extent the Secured Lenders had value, perfected

prepetition liens and security interests in such collateral as of the Filing Date. The priority of any

postpetition replacement liens granted to the Secured Lenders shall be the same as existed as of

the Filing Date.

                                SECTION V
               REQUEST FOR EMERGENCY INTERIM & FINAL RELIEF

       16.     An immediate need exists for VMA to obtain approval for the use of Cash

Collateral in order to meet vital expenses as described above and as identified in the interim budget

("Interim Budget2"). Without the immediate use of Cash Collateral for an interim period VMA




Emergency Motion to Use Cash Collateral
Vivaldi Music Academy, LLC 19-33978-H3                                                      6|P age
          Case 19-33978 Document 2 Filed in TXSB on 07/18/19 Page 7 of 8



will be forced to shut down its business and close its doors, which would severely diminish the

VMA's going concern value and ability to create value for all creditors.

        17.     A basis for emergency relief exists because VMA faces immediate and irreparable

harm to the estate absent emergency consideration of the relief requested in this Motion. The

immediate use is necessary and will stabilize VMA's operations and revenue by paying ordinary,

postpetition operating expenses, as well as any court approved prepetition expenses. As a result,

if an emergency hearing is not set, VMA will be unable to operate.

                                      SECTION VI
                               REQUEST FOR FINAL HEARING

        18.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the VMA also requests

that this Court set a date for a final hearing that is as soon as practicable and to fix a date and time

prior to the Final Hearing for parties to file objections to this Motion.

                                           SECTION VII
                                             NOTICE

        19.     Notice of this Motion has or will be provided by electronic mail or First Class Mail

on (i) the Office of the United States Trustee for the Southern District of Texas, (ii) all known or

alleged secured creditors, (iii) the largest 20 unsecured creditors of VMA, (iii) all known

shareholders holding over 5% of a class of equity interests in VMA, and (iv) any persons who have

filed a request for notice pursuant to Bankruptcy rule 2002.

        WHEREFORE, VMA Ventures, LLC requests that this Court enter an order granting the

relief requested in this Motion, and such other and further relief as it may be just and proper.

        Dated: July 18, 2019

                                                Respectfully submitted,

                                                 CORRAL TRAN SINGH, LLP


Emergency Motion to Use Cash Collateral
Vivaldi Music Academy, LLC 19-33978-H3                                                        7|P age
         Case 19-33978 Document 2 Filed in TXSB on 07/18/19 Page 8 of 8



                                          By: /s/Susan Tran
                                              Adam Corral | TBN: 24080404
                                              Susan Tran | TBN: 24075648
                                              Brendon Singh | TBN: 24075646
                                              1010 Lamar St., Suite 1160
                                              Houston TX 77002
                                              Ph: (832) 975-7300
                                              Fax: (832) 975-7301
                                              Susan.Tran@ctsattorneys.com

                                             PROPOSED ATTORNEYS FOR
                                             VIVALDI MUSIC ACADEMY, LLC



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 19, 2019 the following parties below and attached largest 20
unsecured creditors were served a true and correct copy of the foregoing Motion via First Class
Mail, facsimile, or electronic notice and parties requesting notice were served via CM/ECF.

                                                /s/Susan Tran
                                                Susan Tran

                   VERIFICATION OF TRANSMITTAL TO U.S. TRUSTEE

    The undersigned, an attorney, under penalties of perjury, verifies that a copy of the Motion
was delivered to the United States Trustee on July 18, 2019, by electronic delivery by the clerk of
the Bankruptcy Court.


                                                         /s/Susan Tran
                                                         Susan Tran




Emergency Motion to Use Cash Collateral
Vivaldi Music Academy, LLC 19-33978-H3                                                   8|P age
